DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on May 27, 2020. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-7, 9-11, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaki (US20200070346) in view of Shim (US20090295324).
Regarding Claim 1 (and similarly Claims 13 and 20), Oaki discloses:
A method performed by one or more computers, the method comprising: (“In some embodiments, a computer-implemented method for a robot control parameter adjustment may include…” [0030])
A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: (“In some embodiments, a computer-implemented method for a robot control parameter adjustment may include, but is not limited to, acquiring, from a storage…” [0031])
One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: (“In some embodiments, a non-transitory computer readable storage medium that stores a computer executable program, when 
receiving, by a real-time bridge from a control agent for a robot, a non-real-time command for the robot, wherein the non-real-time command specifies a trajectory to be attained by a component of the robot and a target value for a control parameter (“The feedback controller 14 performs control for making the robot arm A follow a target trajectory by controlling the motor M so as to set target values of a rotation angle of the motor M of each axis in order to realize a given path. The log acquisitor 15 acquires operation data in a case that the robot arm A follows a path. For example, the log acquisitor 15 monitors a motor current command value and an encoder value in time series to acquire operation data.” [0037-0038])
A non-real time command of the instant application is interpreted as sensor data (see Beardsworth [0036]). The operational data of Oaki is a combination of sensor data received from the robot and control data. The log acquisitor receives operational data that represents the current robot trajectory, then sends this data to various adjusters to implement in feedback/feedforward control.
translating, by the real-time bridge, the non-real-time command into one or more real- time commands to be processed by a real-time robot controller, including computing a trajectory for a robot component and (“The first adjuster is configured to adjust, based on the operation data acquired by the log acquisitor, a first physical parameter for calculating a trajectory of the target portion, to reduce errors between the predefined target path and positions of the target portion. “The second adjuster is configured to calculate, based on the first physical parameter adjusted by the first adjuster, the trajectory of the target portion, the second adjuster that is configured to adjust, based on 
The interpolated control parameter of the instant applicant is compared to the second physical parameter of Oaki, as they are both computed from the control parameter target value. The first adjuster modifies parameters based on operational data, received from the log acquisitor, in order to follow a pre-defined trajectory. The second adjuster then creates a new command from the first adjuster to cause the robot to correct its path and more closely follow the defined trajectory (control parameter target value). 
providing, by the real-time bridge, the one or more real-time commands and the interpolated control parameter information to the real-time controller, thereby causing the robot to effectuate the trajectory of the non-real-time command according to the interpolated control parameter information. (“The feed-forward controller is configured to execute a feed-forward control by switching the second physical parameter used for the feed-forward control for each segment of the predefined target path represented by basic figure patterns.” [0028])
Oaki does not explicitly disclose the control parameter controlling how the robot will react to external stimuli. However, Shim explicitly discloses:
computing interpolated control parameter information from the target value for the control parameter; and (“In this embodiment, a control gain is changed according to the magnitude of the recognized impact to change the stiffness of the manipulator.” [0053])
An interpolable parameter in the instant application is described as stiffness, damping level, and feedback gain, see Beardsworth [0028-0031]. Shim discloses control or feedback gain as a parameter for robot control.

wherein the control parameter controls how a real-time controller will cause the robot to react to one or more external stimuli encountered during a control cycle of the real-time controller (“Meanwhile, disturbances estimated by the disturbance estimator 30 (estimated disturbances) are inputted to the controller 10.” [0030])
The disturbance estimator of Shim helps the robot identify how and when external stimuli is acting on the robot.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Oaki to include the teachings of Shim in order to control the trajectory of a robot based on sensor data and external stimuli.
Regarding Claim 3 (and similarly Claim 15), Oaki discloses:
wherein the previous value of the control parameter is a current value of the control parameter. (“The feedback controller 14 performs control for making the robot arm A follow a target trajectory by controlling the motor M so as to set target values of a rotation angle of the motor M of each axis in order to realize a given path.” [0037])
Although Oaki does not explicitly disclose that the control parameter is the previous value of the control parameter. It would have been obvious to one of ordinary skill in the art that if a control parameter value is feasible for the system, and can be used repeatedly, that the same value could be used when the system performs the same/similar trajectory again. 
Regarding Claim 4 (and similarly Claim 16), Oaki discloses:
wherein the multiple points in the time period correspond to real-time control cycles of the robot. (“For example, the log acquisitor 15 monitors a motor current command value and an encoder value in time series to acquire operation data.” [0038]. Oaki discloses recording values in a time series – which is a sequence taken at successive equally spaced points in time. This teaches multiple points in time that are directly correlated to the control cycle of the robot.

Regarding Claim 5 (and similarly Claim 17), Oaki does not disclose the control parameter is component stiffness that represents how easily a robot component is moved by an external stimulus. However, Shim explicitly discloses:
wherein the control parameter is component stiffness that represents how easily a robot component is moved by an external stimulus. (“In this embodiment, a control gain is changed according to the magnitude of the recognized impact to change the stiffness of the manipulator. When the impact force exceeds a specific critical value, a proportional control or differentiation control gain is lowered to reduce the system stiffness and attenuation, thereby minimizing a counteraction applied to the object.” [0053])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Oaki to include the teachings of Shim in order to control the trajectory of a robot based on sensor data and external stimuli.
Regarding Claim 6 (and similarly Claim 18), Oaki does not disclose the interpolated control parameter information transitions values of the component stiffness parameter from high stiffness to low stiffness over multiple periods of a real-time control cycle of the robot. However, Shim explicitly discloses:
wherein the interpolated control parameter information transitions values of the component stiffness parameter from high stiffness to low stiffness over multiple periods of a real-time control cycle of the robot. (see FIG. 4, regions of high and low stiffness)
Regarding Claim 7 (and similarly Claim 19), Oaki does not disclose the component stiffness represents joint stiffness. However, Shim 
wherein the component stiffness represents joint stiffness. (“This technology is characterized by a joint mechanism that mechanically changes the stiffness of the manipulator…” [0030])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Oaki to include the teachings of Shim in order to control the trajectory of a robot based on stiffness.
Regarding Claim 9, Oaki does not explicitly disclose the control parameter is feedback gain. However, Shim explicitly discloses:
wherein the control parameter is feedback gain (“In this embodiment, a control gain is changed according to the magnitude of the recognized impact to change the stiffness of the manipulator.” [0053])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Oaki to include the teachings of Shim in order to control the robot based on feedback gain.
Regarding Claim 10, Oaki does not explicitly disclose the control parameter is an interpolable control parameter. However, Shim explicitly discloses:
wherein the control parameter is an interpolable control parameter. (“In this embodiment, a control gain is changed according to the magnitude of the recognized impact to change the stiffness of the manipulator.” [0053])
An interpolable parameter in the instant application is described as stiffness, damping level, and feedback gain, see Beardsworth [0028-0031]. Shim discloses control or feedback gain as a parameter for robot control.
Oaki to include the teachings of Shim in order to control the trajectory of a robot based parameters capable of being interpolated.
Regarding Claim 11, Oaki discloses:
wherein the real-time controller effectuates real-time control of the robot using a real-time sensor and real-time interpolated control parameter information. (“The feedback controller 14 is, for example, a PID controller performing proportion, integration, and differentiation (PID) control for feeding back an encoder signal for detecting a motor rotation angle. The feedback controller 14 performs PID control on the basis of an output value of an encoder that detects an angle of a motor M. The feedback controller 14 performs control for making the robot arm A follow a target trajectory by controlling the motor M so as to set target values of a rotation angle of the motor M of each axis in order to realize a given path. The log acquisitor 15 acquires operation data in a case that the robot arm A follows a path. For example, the log acquisitor 15 monitors a motor current command value and an encoder value in time series to acquire operation data. The log acquisitor 15 may read out the operation data stored in the storage device 30.” [0037-0038])
Real-time control parameter information in the instant application is described as an sensor that has a sufficiently fast capture rate to be sufficiently deterministic, see Beardsworth [0036]. The encoder of Oaki is believed to fall in the real-time sensor category.

Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaki (US (US20200070346) in view of Shim (US20090295324) as applied to claim 1, and further in view of Hosek (US20160018816).
Regarding Claim 2 (and similarly Claim 14), neither Oaki nor Shim explicitly disclose interpolated control parameter information comprising a previous and updated value of the control parameter; and generating a control parameter trajectory that assigns a value between those values. However, Hosek explicitly discloses:
obtaining, by the real-time bridge, a previous value of the control parameter; obtaining, by the real-time bridge, an updated value of the control parameter; and generating a control parameter trajectory that assigns a value between the previous value and the updated value of the control parameter to each of multiple points in a time period. (“The cluster controller 540, which receives the data, may interpolate between two consecutive frames to obtain an instantaneous position, velocity, feedforward term and gain value, and utilize this information to control the robot 510.” [0127])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Oaki and Shim with the teachings of Hosek in order to control the robot with higher precision.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaki (US (US20200070346) in view of Shim (US20090295324) as applied to claim 1, and further in view of Okazaki (US20130151009).
Regarding Claim 8, neither Oaki nor Shim explicitly disclose the control parameter is a damping value. However, Okazaki explicitly discloses:
wherein the control parameter is a damping value. (“An impedance map storage unit 48 stores and retains the reference distribution (the distribution serving as the reference before any changed or update is made, or the distribution in the initial state) of the impedance parameters M, D, and K (inertia M, damping D, and stiffness K) at three-
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Oaki and Shim with the teachings of Okazaki in order to control the robot based on damping.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oaki (US (US20200070346) in view of Shim (US20090295324) as applied to claim 1 and claim 11, and further in view of Terada (US20130151009).
Regarding Claim 12, neither Oaki nor Shim explicitly disclose computing real-time control parameter information from a non-real time sensor. However, Terada discloses:
wherein the real-time interpolated control parameter information is computed using data from a non-real-time sensor. (“For example, a camera may be included as the sensor 50 to obtain image information indicating images captured by the camera as the environmental information.” [0036])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Oaki and Shim with the teachings of Terada in order to use camera information in robot control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/HARRY Y OH/Primary Examiner, Art Unit 3664